internal_revenue_service department of the treasury uniform issue list no hi washington dg seiki eickiik jsr i ce rick ihe tek contact person ee ee telephone number erin tone tito tnt wit i rea enn ek t- p t in reference to bane iioinek rieti ick jw legend corporation a iiit iiia iia iir ini p an wrn mirai rra re ro ie dear rwaakenkkkke this is in response to a ruling_request submitted to this office on your behalf by your authorized representative by letter dated date as supplemented by a letter dated date you have requested a ruling under sec_402 of the internal_revenue_code code the following facts and representations have been submitted in support of your ruling_request you are employed by corporation a and you propose to retire and receive a distribution of your vested account balance under plan x as soon as possible you have been a participant in plan x since and you are fully vested in your account balance under plan x you are not a participant in any other qualified_plan maintained by corporation a or related entities your authorized representative asserts that plan x is qualified under sec_401 and the related trust is exempt from tax under a of the internal_revenue_code code a determination_letter was issued to plan x on date parcrerrrear ir re section of plan x provides in part that upon termination of service the terminated participant shall be entitled to receive an amount equal to the sum of i of the participant’s elective contributions subaccount matching_contribution subaccount rollover_contribution subaccount and ii the participant's vested interest in his or her profit sharing subaccount and esop account sec_11 of plan x provides that a participant can elect to receive his vested account balance under the plan in a single lump sum following termination of employment with corporation a and related entities the employee_stock_ownership_plan portion esop of plan x is designed to invest primarily in employer stock sec_11 of plan x provides that any portion of a participant's vested account balance which is invested in common_stock of corporation a employer stock will be distributed in whole shares of employer stock with any fractional shares paid in cash your authorized representative indicates that plan x has been treated as a single_plan comprised of a profit sharing plan and an employee_stock_ownership_plan in the determination_letter the summary annual report and the form_5500 and asserts that this is evidence of the plan’s sponsor's intention that plan x also be treated as a single_plan for purposes of applying sec_402 of the code sec_11 of plan x provides that a participant can elect that all or a portion of his vested account balance under the plan be transferred to an eligible_retirement_plan such as an ira in a direct_rollover when a favorable ruling is issued you will terminate employment with corporation a and elect that your vested account balance under the profit sharing portion of plan x be transferred directly in accordance with sec_11 of plan x to an ira established for your benefit and the shares of employer stock that comprise your vested account balance under the esop portion of pian x be transferred to your personal brokerage account both transfers will be made within the same taxable_year based on these facts and representations your authorized representative requests the following ruling if your vested account balance under both the esop portion of plan x and the profit sharing portion of plan x are distributed following your termination of employment within a single taxable_year but the portion of the distribution comprised of assets other than employer stock is transferred to an ira in a direct_rollover in accordance with sec_401 of the code and the portion of the distribution comprised of employer stock is paid to you directly the aggregate 30s wiehe ri ik distribution from both the esop portion of plan x and profit sharing portion of plan x will together constitute a lump sum distribution for purposes of sec_402 which allows the net_unrealized_appreciation attributable to employer stock to be excluded from gross_income if the employer stock is distributed as part of a jump sum distribution sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the year in which distributed under sec_72 relating to annuities sec_402 of the cade provides that for purposes of subsection a and sec_72 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation sec_402 of the code provides that for purposes of subparagraph b net_unrealized_appreciation and the resulting adjustments to basis shall be determined in accordance with regulations prescribed by the secretary sec_402 of the code provides that for purposes of this paragraph the term lump sum distribution means the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient i on account of the employee's death ll after the employee attains age iii on account of the employee’s separation_from_service or iv after the employee has become disabled within the meaning of sec_72 from a_trust which forms a part of a plan described in sec_401 and which is exempt from tax under sec_501 sec_402 of the code provides that for purposes of this subsection the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shail not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and c any hardship_distribution described in sec_401 k b i iv 30b rraararrr ee arere sec_402 of the code defines eligible retirement plan’ as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a retirement_plan qualified under sec_401 of the code and iv an annuity plan described in sec_403 sec_401 a a of the code provides that if the distributee of any eligible_rollover_distribution i elects to have such distribution paid directly to an eligible retirement pian and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to- trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that subparagraph a shail apply only to the extent that the eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a determined without regard to sec_402 and sec_403 sec_401 a c of the code provides that for purposes of this paragraph the term eligible_rollover_distribution has the meaning given such term by sec_402 sec_402 provides that the term eligible_rollover_distribution has the same meaning as when used in subsection c of that section the term eligible_retirement_plan when used in sec_401 a of the code includes iras defined in sec_408 and sec_408 of the code generally a direct trustee-to-trustee transfer described in sec_401 of the code constitutes a direct_rollover of an eligible_rollover_distribution and is entitled to tax-deferred treatment pursuant to sec_402 of the code sec_1_401_a_31_-1 q a of the income_tax regulations ‘regulations’ provides that an eligible_rollover_distribution that is paid to an eligible retirement pian in a direct_rollover is not currently includible in the distributee’s gross_income under sec_402 of the code and is exempt from the 20-percent withholding imposed under sec_3405 sec_1_401_a_31_-1 q a of the regulations provides in pertinent part that a direct_rollover is a distribution and rollover of the eligible_rollover_distribution and is not a transfer of assets and liabilities ittiekicntihinkirkickiwk with respect to your ruling_request sec_402 provides in pertinent part that the term lump sum distribution means the distribution or payment within one taxable_year plan x provides for the distribution to an employee of the balance_to_the_credit in his or her account upon his or her separation_from_service an event described in sec_402 of the code which can trigger a lump sum distribution you intend to terminate employment with corporation a and elect to have your vested account balance under the profit sharing portion of plan x transferred directly to an ira established for your benefit and have the shares of corporation a stock that comprise your vested account balance under the esop portion of plan x transferred to your personal brokerage account both transfers will be made within the same taxable_year your distribution is a iump sum distribution as that term is used in code sec_402 e d furthermore neither the code nor the regulations promulgated thereunder preclude a distribution from being treated as a lump sum distribution under code sec_402 for purposes of sec_402 even if a portion of the distribution is either rolled over or directly transferred into an ira accordingly we conclude as follows if your vested account balance under both the esop portion of plan x and the profit sharing portion of plan x are distributed following your termination of employment within a single taxable_year but the portion of the distribution comprised of assets other than employer stock is transferred to an ira in a direct_rollover in accordance with sec_401 of the code and the portion of the distribution comprised of employer stock is paid to you directly the aggregate distribution from both the esop portion of plan x and profit sharing portion of plan x will together constitute a lump sum distribution for purposes of sec_402 b which allows the net_unrealized_appreciation attributable to employer stock to be excluded from gross_income if the employer stack is distributed as part of a lump sum distribution this ruling is based on the assumption that plan x is qualified under sec_401 a of the code and its related trust is tax-exempt under sec_501 a at all times relevant to these rulings these rulings assume further that you will receive the balance to your credit under plan x within one taxable_year and that the distribution is made in accordance with the terms of the plan this letter_ruling assumes that your ira referenced above meets the requirements of code sec_408 tinh irik iki eee dollar_figure this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the original and a deleted copy of this letter have been sent to your authorized representative in accordance with the instructions in a power_of_attorney on file with this office sincerely yours ohn ce doves ch en riddle jr manager is employee_plans technical group tax exempt government entities division enclosures deleted copy of this letter notice of intention to disclose notice
